Case 4:19-cv-03731 Document 1-3 Filed on 09/27/19 in TXSD Page 1 of 24




        EXHIBIT B
Case 4:19-cv-03731 Document 1-3 Filed on 09/27/19 in TXSD Page 2 of 24




   EXHIBIT B-1
9/27/2019                               Office of1-3
                 Case 4:19-cv-03731 Document     Harris County
                                                        Filed District Clerk - Marilyn
                                                               on 09/27/19         in Burgess
                                                                                       TXSD Page 3 of 24

  HCDistrictclerk.com               VAZQUEZ, MARIA vs. STATE FARM LLOYDS                                                 9/27/2019
                                    Cause: 201959468   CDI: 7   Court: 281

  DOCUMENTS
  Number            Document                                                                         Post Date               Pgs
                                                                                                     Jdgm
  87286857          Defendant Original Answer                                                               09/24/2019       7
  87064552          Citation-State Farm LLoyds.                                                             09/10/2019       2
  86906532          Civil Process Pick-Up Form                                                              08/28/2019       1
  86808523          PLAINTIFF'S ORIGINAL PETITION                                                           08/23/2019       9

   ·> 86808524      CIVIL PROCESS REQUEST                                                                   08/23/2019       1




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=6gBciyrAWTnfUgwqHuGoCFKqgykAPq/+T190Lm9jfGqLaj5ArbXHzCGMs…   1/1
Case 4:19-cv-03731 Document 1-3 Filed on 09/27/19 in TXSD Page 4 of 24




   EXHIBIT B-2
Case 4:19-cv-03731 Document 1-3 Filed on 09/27/19 in TXSD Page 5 of 24
Case 4:19-cv-03731 Document 1-3 Filed on 09/27/19 in TXSD Page 6 of 24
Case 4:19-cv-03731 Document 1-3 Filed on 09/27/19 in TXSD Page 7 of 24
Case 4:19-cv-03731 Document 1-3 Filed on 09/27/19 in TXSD Page 8 of 24
Case 4:19-cv-03731 Document 1-3 Filed on 09/27/19 in TXSD Page 9 of 24
Case 4:19-cv-03731 Document 1-3 Filed on 09/27/19 in TXSD Page 10 of 24
Case 4:19-cv-03731 Document 1-3 Filed on 09/27/19 in TXSD Page 11 of 24
Case 4:19-cv-03731 Document 1-3 Filed on 09/27/19 in TXSD Page 12 of 24
Case 4:19-cv-03731 Document 1-3 Filed on 09/27/19 in TXSD Page 13 of 24
Case 4:19-cv-03731 Document 1-3 Filed on 09/27/19 in TXSD Page 14 of 24




    EXHIBIT B-3
Case 4:19-cv-03731 Document 1-3 Filed on 09/27/19 in TXSD Page 15 of 24
           Case 4:19-cv-03731 Document 1-3 Filed on 09/27/19 in TXSD Page 16 of 24




From:                          HOME CLMS-RECORDLOSS
Sent:                          Monday, September 9, 2019 10:26 AM
To:                            LT - AUTO - Litigation
Subject:                       13-B348-7R4




_____________________________________________
From: HOME CLMS-SALIR
Sent: Monday, September 09, 2019 10:11 AM
To: HOME CLMS-RECORDLOSS <home.clms-recordloss.147o26@statefarm.com>
Subject: 13-B348-7R4




Claims Support,

SALIR is unable to locate a claim number for this lawsuit.
Please use the following information to record a new claim, and assign through Automatic
Assignment.

Reason for Recording Claim: Lawsuit rec’d on Doc ID 28882201
Policy Number [Auto/Fire]: not known
Type of Claim (Fire Only): SF Lloyds
Car Number (for multi-car states only): not known

Facts of Loss (if known): Maria E. Vazquez is a named insured under a property insurance policy issued by
State Farm Lloyds. The policy number is *""7907.

Date and Time of Loss: 08/28/2017

Loss / Property Location (address, city and state): 833 Wilburforce
St., Harris County, Houston, TX 77091

Participants Involved (Auto Only):

Vehicles Involved (Auto Only): not known

Thank you,
SALIR




                                                     1
Case 4:19-cv-03731 Document 1-3 Filed on 09/27/19 in TXSD Page 17 of 24




    EXHIBIT B-4
     Case 4:19-cv-03731 Document 1-3 Filed on 09/27/19 in TXSD Page 18 of 24                      9/24/2019 6:36 PM
                                                                      Marilyn Burgess - District Clerk Harris County
                                                                                           Envelope No. 37093703
                                                                                                 By: SIMONE MILLS
                                                                                          Filed: 9/24/2019 6:36 PM

                                CAUSE NO. 2019-59468

MARIA E. VAZQUEZ,                           §             IN THE DISTRICT COURT OF
  Plaintiff,                                §
                                            §
v.                                          §                 HARRIS COUNTY, TEXAS
                                            §
STATE FARM LLOYDS,                          §
  Defendant.                                §                 281ST JUDICIAL DISTRICT


                         DEFENDANT’S ORIGINAL ANSWER


       Defendant State Farm Lloyds files this Original Answer to Plaintiff’s Original

Petition:

                                       I.
                            ABATEMENT FOR APPRAISAL

       1.     The parties to this lawsuit are currently engaged in the contractual

appraisal process to determine the amount of loss involved with respect to the

insurance claim that gave rise to this lawsuit, subject to the coverage, terms, conditions,

exclusions and loss settlement provisions set forth in the Policy. Appraisal is an agreed

provision in the Policy that allows either party to invoke a process by which the amount

of loss is determined by agreement of two appraisers, one selected by each party, or, if

necessary, by one of the appraisers and an umpire mutually agreed to by the appraisers

or appointed by the court. Plaintiff invoked the contractual appraisal process prior to

filing suit; and the appraisal process is continuing at this time. The appraisal panel will

likely arrive at an appraisal award that will set an amount of loss subject to the Policy.

The award will either narrow or eliminate all or substantially all of the issues of law and

issues of fact raised by Plaintiff’s claims. Consequently, the Court should abate all
   Case 4:19-cv-03731 Document 1-3 Filed on 09/27/19 in TXSD Page 19 of 24



discovery and pretrial activity in this lawsuit until the factual circumstances and issues

are defined through the appraisal process.

                                         II.
                                   GENERAL DENIAL

       2.     Defendant generally denies all material allegations contained in Plaintiff’s

Original Petition, and any amendment thereto, and demands strict proof thereof as

allowed under the laws of the State of Texas. By this general denial, Defendant requires

Plaintiff to prove every fact to support the claims in Plaintiff’s Original Petition, and any

amendment thereto, by a preponderance of the evidence.

                                           III.
                                        DEFENSES

       3.     Policy Coverage Provisions. Under the Insuring Agreement, Plaintiff

bears the burden to prove the actual cash value of damage resulting from an

occurrence of accidental direct physical loss to the insured property during the policy

period. Plaintiff lacks proof of damages resulted from any accidental direct physical loss

during the policy period beyond those damages found by State Farm under the Policy.

       4.     Limit of Liability. State Farm’s liability, if any, is limited to the amount of

the policy limits under the subject policy, pursuant to the "Limit of Liability" and other

clauses contained in the policy sued upon.

       5.     Deductible/Offset. Defendant is entitled to an offset or credit against

Plaintiff’s damages, if any, in the amount of Plaintiff’s $4,335.00 deductible, as well as

an additional offset or credit in the amount of State Farm’s payments to Plaintiff.

       6.     Loss Settlement Provision/Condition: Replacement Cost Benefits.

Under the Insuring Agreement, Plaintiff must first repair or replace the damaged
   Case 4:19-cv-03731 Document 1-3 Filed on 09/27/19 in TXSD Page 20 of 24



property to recover replacement cost benefits and the Policy limits such coverage to

costs “necessarily” spent to repair the damaged property. The Policy specifically

provides:

                 FE-3533.1 HOMEOWNERS POLICY ENDORSEMENT (Texas)

      SECTION I - LOSS SETTLEMENT

      COVERAGE A-DWELLING

      Items 1. and 2. are replaced by the following:

      1. A1 - Replacement Cost Loss Settlement - Similar Construction.

            a. We will pay the cost to repair or replace with similar construction and for
               the same use on the premises shown in the Declarations, the damaged
               part of the property covered under SECTION I - COVERAGES,
               COVERAGE A - DWELLING, except for wood fences, subject to the
               following:

               (1) until actual repair or replacement is completed, we will pay only    the
                   actual cash value at the time of the loss of the damaged part of     the
                   property, up to the applicable limit of liability shown in           the
                   Declarations, not to exceed the cost to repair or replace            the
                   damaged part of the property;

               (2) when the repair or replacement is actually completed, we will pay the
                   covered additional amount you actually and necessarily spend to
                   repair or replace the damaged part of the property, or an amount up to
                   the applicable limit of liability shown in the Declarations, whichever is
                   less;

               (3) to receive any additional payments on a replacement cost basis, you
                   must complete the actual repair or replacement of the damaged part
                   of the property within two years after the date of loss, and give prompt
                   notice to us after the work has been completed; and
               (4) we will not pay for increased costs resulting from enforcement of any
                   ordinance or law regulating the construction, repair or demolition of a
                   building or other structure, except as provided under Option OL -
                   Building Ordinance or Law Coverage.

Plaintiff lacks proof of completed repairs or replacement to any covered property

damage connected with her insurance claim, and regardless, the most Plaintiff can

recover under the Policy is the actual cost of Plaintiff’s necessary repairs. As such,
    Case 4:19-cv-03731 Document 1-3 Filed on 09/27/19 in TXSD Page 21 of 24



Plaintiff’s recovery in this case, if any, is limited to the actual cash value of the covered

property damage.

       7.      Wear and Tear, Deterioration. Plaintiff’s claims are barred, in whole or in

part, because the damages and losses alleged in Plaintiff’s Original Petition, none being

admitted, were proximately caused in whole or in part by wear and tear and related

aging issues. The policy at issue provides that wear and tear does not fall under the

coverage of the policy:

                              SECTION I – LOSSES NOT INSURED
       1. We do not insure for any loss to the property described in Coverage A which
          consists of, or is directly and immediately caused by, one or more of the perils
          listed in items a. through n. below, regardless of whether the loss occurs
          suddenly or gradually, involves isolated or widespread damage, arises from
          natural or external forces, or occurs as a result of any combination of these:
                                          * * * * *
            g. wear, tear, marring, scratching, deterioration, inherent vice, latent defect or
               mechanical breakdown…

Part of the property damages Plaintiff is claiming to areas of the property occurred over

time through wear, tear, and deterioration. These conditions are not insured under the

policy at issue.

       8.      Rot or Fungus. Plaintiff’s claims are barred, in whole or in part, because

the damages and losses alleged in Plaintiff’s Original Petition, none being admitted,

were proximately cause in whole or in part by rot or fungus. The policy at issue

specifically provides:

                                SECTION I – LOSSES NOT INSURED

       1. We do not insure for any loss to the property described in Coverage A which
          consists of, or is directly and immediately caused by, one or more of the perils
          listed in items a. through n. below, regardless of whether the loss occurs
          suddenly or gradually, involves isolated or widespread damage, arises from
          natural or external forces, or occurs as a result of any combination of these:
                                          * * * * *
   Case 4:19-cv-03731 Document 1-3 Filed on 09/27/19 in TXSD Page 22 of 24



          i.   Mold, fungus or wet or dry rot;
                                         * * * * *
          FUNGUS (INCLUDING MOLD) EXCLUSION ENDORSMENT

          DEFINITIONS

          The following definition is added:

          “fungus” means any type or form of fungus, including mold, mildew,
          mycotoxins, spores, scents or byproducts produced or released by fungi.

          SECTION I – LOSSES NOT INSURED
                                         * * * * *
          Item 1.i is replaced with the following:

          i.   wet or dry rot;

          In item 2., the following is added as item g.:

          g. Fungus. We also do not cover:

               (1) any loss of use or delay in rebuilding, repairing or replacing covered
                   property, including any associated cost or expense, due to
                   interference at the residence premises or location of the rebuilding,
                   repair or replacement, by fungus;

               (2) any remediation of fungus, including the cost to:

                   (a) remove the fungus from covered property or to repair, restore or
                       replace that property; or

                   (b) tear out and replace any part of the building or other property as
                       needed to gain access to the fungus; or

               (3) the cost of any testing or monitoring of air or property to confirm the
                   type, absence, presence or level of fungus, whether performed prior
                   to, during or after removal, repair, restoration or replacement of
                   covered property.

          All other policy provisions apply.

Part of the damages Plaintiff is claiming to the insured property resulted from rot or

fungus. These conditions are not insured under the policy at issue.
    Case 4:19-cv-03731 Document 1-3 Filed on 09/27/19 in TXSD Page 23 of 24



       9.       Bona Fide/Legitimate Dispute. A bona fide/legitimate dispute exists

precluding Plaintiff’s recovery of damages under extra-contractual theories including for

violations of the Texas Insurance Code or any other statutory or common law authority.

       10.      Cap on Punitive Damages. TEX. CIV. PRAC.          AND   REM. CODE §41.001, et

seq., applies and punitive damages awarded, if any, are subject to the statutory limit set

forth therein, other applicable statutory authority, and the common law. Further, unless

Plaintiff proves Defendant’s liability for punitive damages, and the amount of punitive

damages, if any, by clear and convincing evidence, any award of punitive damages

would violate Defendant’s due process rights guaranteed by the Fourteenth Amendment

to the United States Constitution and by Section 19 of Article 1 of the Texas

Constitution.

                                          PRAYER

       Defendant prays that Plaintiff take nothing by her claims, and that Defendant

recover its costs, fees, and expenses, and such other further relief to which Defendant

may show itself to be justly entitled to, in law and in equity.

                                                   Respectfully submitted,

                                                   NISTICO, CROUCH & KESSLER, P.C.

                                                   By:    /s/ M. Micah Kessler
                                                          M. Micah Kessler
                                                          State Bar No. 00796878
                                                          Jazmine J. Ford
                                                          State Bar No. 24109881
                                                   1900 West Loop South, Suite 800
                                                   Houston, Texas 77027
                                                   Telephone: (713) 781-2889
                                                   Telecopier: (713) 781-7222
                                                   Email: mkessler@nck-law.com
                                                   Email: jford@nck-law.com
                                                   COUNSEL FOR DEFENDANT
   Case 4:19-cv-03731 Document 1-3 Filed on 09/27/19 in TXSD Page 24 of 24



                             CERTIFICATE OF SERVICE

         I certify that a true and correct copy of the foregoing instrument was served on
all parties through counsel of record in compliance with Rules 21 and 21a of the Texas
Rules of Civil Procedure on September 24, 2019, in the manner(s) prescribed below:

      Anthony G. Buzbee
      Christopher J. Leavitt
      The Buzbee Law Firm
      600 Travis, Suite 6850
      Houston, Texas 77002
      VIA EFILE

      Stephen R. Walker
      Gregory J. Finney
      Juan Solis
      Law Offices of Manuel Solis, PC
      6657 Navigation Boulevard,
      Houston, Texas 77011
      VIA EFILE



                                                         /s/ M. Micah Kessler
                                                           M. Micah Kessler
